HUNT, Circuit Judge
(concurring). I think that the record is sufficient to call for consideration of the effect of the proceedings had after the general verdict was received. and the jury were polled. It appears that the judge then said to the jurors:
“Just for my own enlig’Mment, I am emboldened to ask you if the jury came to the conclusion under the evidence that the engineer did not blow the whistle and ring the bell on the train?”
The substance of the answers of the foreman was that there was an opportunity (about four seconds) after the car was sighted to have given a signal, a whistle, and to that extent the engineer was negligent, and that, if the signal had been given, there would have been time enough to stop the automobile or “take the ditch.”
Plaintiff in error argues that the answers of the foreman constituted special finding’s of the jury on the question of negligence, and are the only bases on which the judgment can rest, and that such special findings negatived any other negligence.
It seems to me that the answers of the foreman cannot be held to be special findings, and that the general verdict rendered upon the issue of negligence and under the elaborate instructions given upon that issue, none of which were excepted to by plaintiff in error, must stand. Furthermore there was no request for any specific instruction upon any phase of the law of negligence. The colloquy had after verdict between judge and jury was considered upon motion for a new trial, and was properly regarded by the court as presenting a situation in its legal aspect not unlike that which might have *994arisen had the judge “met one of the jurors on the street some days later and then inquired of him the reason for the verdict rendered.”